
	
		I
		111th CONGRESS
		1st Session
		H. R. 2207
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish a Commission to examine the long-term global
		  challenges facing the United States and develop legislative and administrative
		  proposals to improve interagency cooperation.
	
	
		1.Short titleThis Act may be cited as the
			 Interagency Cooperation Commission
			 Act.
		2.DefinitionsIn this Act:
			(1)Federal
			 departmentThe term
			 Federal department means any department, agency, or office that
			 the President designates from time to time as a cabinet-level department and
			 the Office of the Director of National Intelligence.
			(2)Interagency
			 cooperationThe term
			 interagency cooperation means the coordination, oversight, and
			 implementation of policy and operations between individual Federal
			 departments.
			3.Establishment of
			 the CommissionThere is
			 established a commission to be known as the Interagency Cooperation
			 Commission (hereinafter referred to in this Act as the
			 Commission).
		4.Duties of the
			 Commission
			(a)In
			 generalThe Commission shall
			 examine the long-term global challenges facing the United States and develop
			 legislative and administrative proposals to improve interagency
			 cooperation.
			(b)Issues To be
			 addressedIn developing such proposals, the Commission
			 shall—
				(1)address the role and impact in facilitating
			 or impeding interagency cooperation of—
					(A)tasking and resource authority within
			 interagency organizations or programs, including personnel and acquisition
			 decisions and the accountability for such decisions;
					(B)the annual Federal budget process and
			 execution of budgetary authority, including the specific process for
			 interagency organizations or programs;
					(C)strategic planning, vision, values, goals,
			 policies, and procedures within each Federal department;
					(D)human resources
			 policies and procedures, including recruitment, training, exercises, education,
			 assignments, and career and leadership development;
					(E)interoperability
			 of equipment, and in particular, communications and information technology
			 assets;
					(F)Federal
			 acquisition processes and regulations; and
					(G)congressional
			 oversight and budgeting for interagency government organizations or programs;
			 and
					(2)examine the
			 interdepartmental cooperation within the Department of Defense, including the
			 common organizational structures, reference materials, and budget processes,
			 and examine the value of such structures as models for broader government
			 commonality.
				(c)Assessments To
			 includeIn addressing the
			 issues in subsection (b), the Commission shall conduct a review and assessment
			 of—
				(1)past challenges of government operations
			 that were significantly impacted by a lack of interagency cooperation;
				(2)past successful
			 government operations that have resulted, in part, from a high level of
			 interagency cooperation;
				(3)the impact of the
			 Goldwater-Nichols Act (Public Law 99–433) within the Department of Defense and
			 which recommended reforms, if any, could be replicated to facilitate more
			 effective interagency cooperation;
				(4)the effectiveness
			 of current interagency structures and processes to engage in strategic
			 planning, oversee and implement long-term United States policy in global
			 affairs, such as an evaluation of joint interagency coordination groups, the
			 National Counterterrorism Center, United States embassies, and unified
			 combatant commands;
				(5)simulation-based assessments of global
			 scenarios the United States may face in the long-term, and recommendations
			 based on such Assessments to reform interagency processes to effectively
			 exploit future opportunities and threats; and
				(6)the legal decisionmaking authority and
			 resources needed in each Federal department and at the highest levels of
			 government to execute reforms proposed in the Commission’s legislative and
			 administrative proposals.
				(d)Policy
			 solutionsLegislative and
			 administrative proposals developed to address the issues described in paragraph
			 (b) may include reforms to—
				(1)interagency policy coordination structures
			 and processes, including the long-term interagency strategic planning
			 capabilities and processes within the United States Government that support the
			 National Security Strategy and other Presidential level policy guidance;
				(2)interagency policy
			 implementation and oversight structures and processes, including but not
			 limited to the process for establishing decisionmaking authority, including
			 resources and personnel actions;
				(3)the annual Federal
			 budgeting process, including executive planning activities, legislative
			 authorization and appropriation activities, and execution activities, and
			 specifically reforms that promote or provide incentives for interagency
			 planning;
				(4)common standards and references utilized by
			 Federal departments, including using the same divisions of global regions when
			 creating intradepartmental structures;
				(5)strategic planning, vision, values, goals,
			 policies, and procedures within each Federal department;
				(6)human resources
			 policies and procedures, including recruitment, training, exercises, education,
			 assignments, and career and leadership development;
				(7)acquisition
			 processes and regulations that reduce unnecessary duplication of effort or
			 improve interoperability;
				(8)the visibility of
			 capabilities, information, and expertise across the Federal government;
				(9)Congressional
			 oversight of interagency organizations and programs; and
				(10)any other reforms
			 designed to address the issues described in paragraph (b).
				5.Hearings
			(a)In
			 generalThe Commission shall
			 hold at least 1 hearing for each Federal department and the National Security
			 Council, and shall, to the extent feasible, ensure that there is broad
			 participation in such hearings.
			(b)Hearing
			 formatDuring each hearing,
			 the Commission shall make a presentation to employees, hear testimony from
			 appropriate officials and employees, and generate comments and suggestions
			 regarding the issues described in section 4, policies designed to address such
			 issues, and tradeoffs between such policies.
			6.ReportThe Commission shall, not later than 1 year
			 after the date of the enactment of this Act, submit a report to the Congress
			 and the President containing—
			(1)a detailed description of the activities of
			 the Commission;
			(2)a
			 summary of comments and suggestions generated from the hearings;
			(3)a
			 detailed description of the institutional interagency problems faced by the
			 United States and the consequences of not addressing those problems;
			(4)a
			 list of policy options for addressing those problems; and
			(5)criteria for the
			 legislative and administrative proposals to be developed by the
			 Commission.
			7.Legislative and
			 administrative proposals
			(a)Legislative
			 proposal
				(1)In
			 generalNot later than 60
			 days after the date on which the report is submitted under section 6, and by a
			 unanimous vote of the members, the Commission shall submit a legislative
			 proposal to the Congress and the President addressing the issues described in
			 section 4.
				(2)Proposal
			 requirementsThe proposal shall, to the extent feasible, be
			 designed to—
					(A)improve the coordination and effectiveness
			 of Federal departments in order to better serve the Nation and protect United
			 States interests;
					(B)meet the criteria
			 set forth in the Commission report described in section 6;
					(C)be presented in
			 two separate reports, with—
						(i)one
			 report that includes all legislative recommendations that do not affect
			 Congressional oversight or budgeting; and
						(ii)one
			 report that includes changes to the Congressional oversight and budgeting
			 process; and
						(D)allow the
			 Commission, by majority vote, to include supplemental recommendations that are
			 not in contravention of the original two reports submitted under this
			 subsection.
					(3)Inclusion of
			 cost estimateThe Commission
			 shall submit with the legislative proposal a long-term cost estimate prepared
			 by the Congressional Budget Office.
				(b)Administrative
			 proposal
				(1)In
			 generalNot later than 60
			 days after the date on which the report is submitted under section 6, and by a
			 unanimous vote of the members, the Commission shall submit an administrative
			 proposal to the Congress, the President, and the head of each Federal
			 department addressing the issues described in section 4.
				(2)Proposal
			 requirementsThe proposal
			 shall, to the extent feasible, be designed to—
					(A)improve the coordination and effectiveness
			 of Federal departments in order to better serve the Nation and protect United
			 States interests;
					(B)meet the criteria
			 set forth in the Commission report described in section 6; and
					(C)allow the
			 Commission, by majority vote, to include supplemental recommendations that are
			 not in contravention of the original report submitted under this
			 subsection.
					8.Membership
			(a)In
			 generalThe Commission shall
			 be composed of eight voting members appointed pursuant to paragraph (1) and two
			 nonvoting members described in paragraph (2).
				(1)Voting
			 membersThe Commission shall be composed of eight voting members,
			 of whom—
					(A)two shall be
			 appointed by the President, at least one of which shall be a representative
			 from the National Security Council;
					(B)two shall be
			 appointed by the Speaker of the House of Representatives;
					(C)one shall be
			 appointed by the minority leader of the House of Representatives;
					(D)two shall be
			 appointed by the majority leader of the Senate; and
					(E)one shall be
			 appointed by the minority leader of the Senate.
					(2)Nonvoting
			 membersThe Comptroller General of the United States and the
			 Director of the Congressional Budget Office shall each be nonvoting members of
			 the Commission and shall advise and assist at the request of the
			 Commission.
				(3)Co-chairpersonsThe
			 President shall designate two co-chairpersons of the Commission from the
			 members appointed under paragraph (1), one of whom must be a Republican and one
			 of whom must be a Democrat.
				(b)Qualifications
				(1)In
			 generalThe members should
			 have knowledge and expertise in matters to be studied by the Commission.
				(2)Former
			 affiliationsMembers should have—
					(A)executive branch or legislative branch
			 experience relating to two or more Federal departments;
					(B)experience working
			 in the National Security Council; or
					(C)served under
			 Presidents from two different political parties.
					(c)Limitations on
			 Members of Congress
				(1)Members of
			 Congress on CommissionEach
			 appointing authority described in subsection (a)(1) who is a Member of Congress
			 may not appoint more than 1 Member of Congress to the Commission.
				(2)Continuation of
			 voting membershipIn the case
			 of an individual appointed pursuant to subsection (a)(1) who was appointed
			 while a Member of Congress, if such individual ceases to be a Member of
			 Congress, that individual shall cease to be a member of the Commission.
				(d)Date for
			 original appointmentThe
			 appointing authorities described in subsection (a)(1) shall appoint the initial
			 members of the Commission not later than 30 days after the date of the
			 enactment of this Act.
			(e)Term
				(1)In
			 generalThe term of each
			 member is for the life of the Commission.
				(2)VacanciesA
			 vacancy in the Commission shall be filled not later than 30 days after such
			 vacancy occurs and in the manner in which the original appointment was
			 made.
				(f)Compensation
				(1)Compensation not
			 permittedExcept as provided
			 in paragraph (2), a member of the Commission may not receive pay, allowances,
			 or benefits by reason of their service on the Commission.
				(2)Travel
			 expensesEach member of the
			 Commission shall receive travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for an employee of an agency under subchapter
			 I of chapter 57 of title 5, United States Code, while away from their homes or
			 regular place of business in the performance of their duties on behalf of the
			 Commission.
				9.Meetings
			(a)In
			 generalThe Commission shall
			 meet upon the call of either of the co-chairpersons or a majority of its voting
			 members.
			(b)QuorumSix voting members of the Commission shall
			 constitute a quorum.
			10.Director and
			 staff of the Commission
			(a)Director
				(1)In
			 generalSubject to subsection
			 (c) and to the extent provided in advance in appropriation Acts, the Commission
			 shall appoint and fix the pay of a Director.
				(2)DutiesThe
			 Director of the Commission shall be responsible for the administration and
			 coordination of the duties of the Commission and shall perform other such
			 duties as the Commission may direct.
				(b)StaffIn accordance with rules agreed upon by the
			 Commission, subject to subsection (c), and to the extent provided in advance in
			 appropriation Acts, the Director may appoint and fix the pay of additional
			 personnel.
			(c)Non-applicability
			 of certain civil service lawsThe Director and staff of the Commission
			 may be appointed without regard to the provisions of title 5, United States
			 Code, governing appointments in the competitive service and may be paid without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of such
			 title relating to classification and General Schedule pay rates, except that
			 pay fixed under subsection (a) may not exceed $150,000 per year and pay fixed
			 under subsection (b) may not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of such title.
			(d)DetaileesAny Federal Government employee may be
			 detailed to the Commission without reimbursement from the Commission, and such
			 detailee shall retain the rights, status, and privileges of their regular
			 employment without interruption.
			(e)Experts and
			 consultantsIn accordance
			 with rules agreed upon by the Commission and to the extent provided in advance
			 in appropriation Acts, the Director may procure the services of experts and
			 consultants under section 3109(b) of title 5, United States Code, but at rates
			 not to exceed the daily equivalent of the annual rate of basic pay for level V
			 of the Executive Schedule under section 5316 of title 5, United States
			 Code.
			11.Powers of the
			 Commission
			(a)Hearings and
			 evidenceThe Commission may,
			 for the purpose of carrying out this Act, hold such hearings (in addition to
			 the hearings described in section 5), sit and act at such times and places,
			 take such testimony, and receive such evidence as the Commission considers
			 appropriate. The Commission may administer oaths or affirmations to witnesses
			 appearing before it.
			(b)Powers of
			 members and agentsAny Member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take under this section.
			(c)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other agencies and departments of the United States.
			(d)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of the General Services Administration shall provide to the
			 Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
			(e)Contract
			 authorityTo the extent provided in advance in appropriation
			 Acts, the Commission may enter into contracts to enable the Commission to
			 discharge its duties under this Act.
			(f)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			12.TerminationThe Commission shall terminate 30 days after
			 the submission of both the legislative and administrative proposals described
			 in section 7.
		13.Alternative
			 legislative proposal of the PresidentThe President may, not later than 90
			 calendar days after the Commission submits its legislative proposal, submit to
			 the Congress an alternative to the legislative proposal submitted by the
			 Commission.
		14.Consideration of
			 legislation
			(a)Introduction of
			 legislationNot later than
			 the fifth legislative day after the Commission submits its legislative
			 proposal, the majority leader of each House of the Congress, or his designee,
			 shall introduce (by request) legislation containing the legislative proposal
			 submitted by the Commission.
			(b)In the House of
			 Representatives
				(1)Privileged
			 considerationIn the House of Representatives, the legislation
			 described in subsection (a) shall be referred sequentially through each
			 committee of jurisdiction, and if after a period of 25 legislative days the
			 committee has not reported the legislation, then—
					(A)that committee
			 shall be discharged from consideration of the legislation;
					(B)the legislation
			 shall be referred to the next committee or jurisdiction, or, if it were
			 discharged from the last committee of referral, the legislation will be placed
			 on the appropriate calendar; and
					(C)a motion to
			 proceed to the consideration of the legislation shall be highly privileged and
			 shall not be debatable, and a motion to reconsider the vote by which the motion
			 is disposed of shall not be in order.
					(2)ConsiderationThe
			 procedures set forth in paragraphs (1), (2), (5), and (6) of section 305(a) of
			 the Congressional Budget Act of 1974 pertaining to a concurrent resolution on
			 the budget shall apply to the legislation described in subsection (a) to the
			 extent not inconsistent with this Act.
				(c)In the
			 Senate
				(1)Privileged
			 considerationIn the Senate,
			 the legislation described in subsection (a) shall be referred sequentially
			 through each committee of jurisdiction, and if after a period of 25 legislative
			 days the committee has not reported the legislation, then—
					(A)that committee
			 shall be discharged from consideration of the legislation;
					(B)the legislation
			 shall be referred to the next committee or jurisdiction, or, if it were
			 discharged from the last committee of referral, the legislation will be placed
			 on the appropriate calendar; and
					(C)a motion to
			 proceed to the consideration of the legislation is highly privileged and shall
			 not debatable.
					(2)ConsiderationThe
			 procedures set forth in paragraphs (1), (2), (5), and (6) of section 305(b) of
			 the Congressional Budget Act of 1974 pertaining to a concurrent resolution on
			 the budget shall apply to the legislation described in subsection (a) to the
			 extent not inconsistent with this Act.
				(d)Rulemaking
			 powerThe provisions of this section are enacted by the
			 Congress—
				(1)as an exercise of the rulemaking power of
			 the Senate and the House of Representatives, respectively, and is deemed to be
			 part of the rules of each House, respectively, but applicable only with respect
			 to the procedure to be followed in that House in the case of a bill introduced
			 pursuant to this section, and it supersedes other rules only to the extent that
			 it is inconsistent with such rules; and
				(2)with full recognition of the constitutional
			 right of either House to change the rules (so far as they relate to the
			 procedure of that House) at any time, in the same manner, and to the same
			 extent as in the case of any other rule of that House.
				15.Constitutional
			 authorityThe Constitutional
			 authority for this Act is the power of Congress to make all laws which shall be
			 necessary and proper as enumerated in article I, section 8 of the United States
			 Constitution.
		
